PER CURIAM.
This is an appeal by the City of Miami Beach from a final decree setting aside an assessment of $83,700.00 made by the city tax assessor for 1964 city taxes on the property used by appellee as a Chevrolet sales agency, and fixing said assessment at $65,-000.00.
The appellee purchased the property in question on February 6, 1964 from Peoples National Bank of Miami Shores for $60,-000.00. The bank had held a $50,000.00 mortgage on the property which it foreclosed at the end of 1963. At the foreclosure sale, the bank acquired the property for a sale price of approximately $54,000.00.
The property was assessed by the city in 1963 for $83,650.00. However, the city council, sitting as a board of tax equalization, reduced this figure to $63,050.00. Dade County assessed the property in 1964 at $59,600.00.
The evidence revealed that prior to the foreclosure by the bank, the mortgagor had attempted for three years to sell the property but never received an offer for it.
The appellee called an expert witness who testified that in his opinion the value of the property as of January 1, 1964 was between $54,000.00 and $60,000.00. The city presented two expert witnesses, one of whom testified that the value of the property was $96,500.00 and the other estimated its value at $102,000.00.
The court in its final decree found that the fair market value of the property as of January 1, 1964 was $65,000.00. The court permanently enjoined and restrained the city from assessing and collecting taxes on the property in excess of its fair market value.
*389The chancellor’s finding is supported by the evidence. The appellant has failed to clearly demonstrate error.
Accordingly, the decree appealed is affirmed.
Affirmed.